DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/096,471 has claims 1-24 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner (Pub. No. US 2014/0126492 A1) in view of Chen et al. (Pub. No. US 2017/0181155 A1; hereinafter Chen).
(See ¶0095, processing circuitry) operable to: reserving a subset of resources of a grant-free uplink channel for transmitting UCI; (See ¶0009,Persistent scheduling implies that radio resources as well as a fixed modulation and channel-coding scheme are allocated to a user for a given set of subframes and uplink resources are allocated without a designated PDCCH uplink grant; See ¶0045, Information on a PUCCH may include a Channel Quality Indication (CQI) report, Scheduling Request (SR), hybrid automatic repeat request (HARQ) ACK/NACK in response to downlink transmission; interpreted that the scheduled uplink radio resources are a reserved subset of radio resources and used for transmission of UCI information on the PUCCH)
However, Gleixner fails to disclose upon determining the wireless device has UCI to transmit on the grant-free uplink channel, transmitting  the UCI to a network node in the reserved subset of time/frequency resources.
Chen disclose upon determining the wireless device has UCI to transmit on the grant-free uplink channel, (See ¶0088, If UE 115-a does have UL traffic, there is a possibility that the SPS resources 210-a may be shared by UE 115-b (e.g., SPS resources 210-a may be the same as or overlap with SPS resources 210-b); if UE 115-a transmits the SPS PUSCH, the UCI may be transmitted on PUCCH or PUSCH) transmitting  the UCI to a network node in the reserved subset of time/frequency resources. , (See ¶0088, If UE 115-a does have UL traffic, there is a possibility that the SPS resources 210-a may be shared by UE 115-b (e.g., SPS resources 210-a may be the same as or overlap with SPS resources 210-b); if UE 115-a transmits the SPS PUSCH, the UCI may be transmitted on PUCCH or PUSCH; See ¶0003, multiple users by sharing the available system resources (e.g., time, frequency, and power))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the using resources they are grant-free to transmit UCI to include .
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Chen and, further in view of Yang et al. (Pub. No. US 2018/0332577 A1).
Regarding claims 2 and 9, Gleixner in view of Chen fails to disclose upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, transmitting user data in the reserved subset of time/frequency resources.
	Yang discloses upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, transmitting user data in the reserved subset of time/frequency resources. (See ¶0100, UE determines whether the reserved-PUSCH is available (i.e., reserved-PUSCH configuration/activation or release) depending on absence of UCI as well as presence of UL-SCH data)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Gleixner in view of Chen to include the UE does not have UCI to transmit on the resources but use the resources for data. The motivation to combine is wireless signals can be efficiently transmitted in a wireless communication system (See ¶0011).
Regarding claims 3 and 10, Gleixner in view of Chen fails to disclose upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, not transmitting user data in the reserved subset of time/frequency resources.
Yang discloses upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, not transmitting user data in the reserved subset of time/frequency resources. (See ¶0100, UE determines whether the reserved-PUSCH is available (i.e., reserved-PUSCH configuration/activation or release) depending on absence of UCI as well as absence of UL-SCH data)
.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Chen and, further in view of Chen et al. (Pub. No. US 2016/0353430 A1; hereinafter Chen2).
Regarding claims 4 and 11, Chen discloses receiving configuration information for transmitting UCI, the configuration information comprising at least one of the subset of time/frequency resources to reserve for transmitting UCI, (See ¶0003, multiple users by sharing the available system resources (e.g., time, frequency, and power; See ¶0046, whether to use individually granted resources or contention-based SPS PUSCH may be based on an explicit or implicit indication; See ¶0089, RRC signaling, including RRC signaling received during configuration, may explicitly indicate that the SPS PUSCH)
However, Gleixner in view of Chen fails to disclose UCI payload size, and UCI type.
Chen2 discloses UCI payload size, and UCI type. (See ¶0092, payload size and UCI types of the UCI may be identified based at least in part on at least one of an RRC configuration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Gleixner in view of Chen to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).
Regarding claims 5 and 12, Gleixner fails to disclose receiving the configuration information comprises at least one of receiving radio resource control (RRC) signaling and receiving layer one signaling.
See ¶0089, RRC signaling, including RRC signaling received during configuration, may explicitly indicate that the SPS PUSCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Gleixner in view of Chen to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Chen and, further in view of Park et al. (Pub. No. US 2019/0199477 A1; hereinafter Park).
Regarding claims 6 and 13, Gleixner in view of Chen fails to disclose comprising indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by transmitting a first demodulation reference signal (DMRS) to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI and transmitting a second DMRS to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI.
Park discloses comprising indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by transmitting a first demodulation reference signal (DMRS) to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI (See ¶0212, RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern;See ¶0546, a DMRS mapping pattern when a PUSCH to which UCI piggyback is applied is transmitted) and transmitting a second DMRS to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0546, DMRS mapping pattern when a PUSCH is transmitted without UCI piggyback)
.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Chen and, further in view of Patel et al. (Pub. No. US 2017/0238306 A1; hereinafter Patel).
Regarding claims 7 and 14, Gleixner in view of Chen  fails to disclose indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by selecting a first pool of resources to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI and selecting a second pool of resources to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI.
	Patel discloses indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by selecting a first pool of resources to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI (See ¶0048, a set of 10 RBs  consisting of every 10th RB may be dedicated to each interlace; See ¶0049, the first interlace is reserved for UCI transmission; interpreted that the a resource pool is reserved for UCI ) and selecting a second pool of resources to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0048, a set of 10 RBs  consisting of every 10th RB may be dedicated to each interlace; See ¶0049, the remaining two interlaces are allocated to the access terminal are used for data transmission; interpreted the last two resource pools are not reserved for UCI)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Gleixner in view of Chen to include first resource pool and second resource pool. The motivation to combine is efficiently to increase spectral efficiency and hence overall system capacity (See ¶0005).
s 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub/ No. US 2018/0332577 A1; hereinafter Yang) in view of Chen et al. (Pub. No. US 2016/0353430 A1; hereinafter Chen2).
Regarding claims 15 and 20, Yang discloses a network node operable to receive uplink control information (UCI) on grant-free resources, the network node comprising processing circuitry (See ¶0117, The processor 112 may be configured to implement the procedures and/or methods) operable to: transmit UCI configuration information to a wireless device, (See ¶0042, Control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI includes uplink scheduling information)  the UCI configuration information  including at least one of an indication of a subset of time/frequency resources of a grant-free uplink channel to reserve for transmitting UCI (See ¶0042, Control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI includes uplink scheduling information; See ¶0070, A resource block 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and to a slot in the time domain; See ¶0091, The UL transmission resources may be configured to have a specific period within the time duration; a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter); receive the grant-free uplink channel; (See ¶0091, a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter) and determine whether the received grant-free uplink channel includes UCI in a reserved subset of time/frequency resources. (See ¶0030, control information transmitted from the UE to the BS is called uplink control information (UCI); the UCI transmitted through a PUSCH; See ¶0091, a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter); See ¶0100, only UCI is transmitted through the reserved-PUSCH without UL-SCH data, a (dummy) UL-SCH data signal is padded in/mapped to reserved-PUSCH resources (e.g., symbols/REs))

Chen2 discloses UCI payload size, and UCI type. (See ¶0092, payload size and UCI types of the UCI may be identified based at least in part on at least one of an RRC configuration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).
Regarding claims 16 and 21,  Yang discloses the processing circuitry is operable to transmit the UCI configuration information to the wireless device using at least one of radio resource control (RRC) signaling and layer one signaling. (See ¶0092, information (e.g., a UL transmission resource period, a valid time duration, etc.) may be configured through higher layer signaling (e.g., RRC signaling))
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2, and further in view of Park et al. (Pub. No. US 2019/0199477 A1; hereinafter Park).
Regarding claims 17 and 22, Yang in view of Chen2 fails to disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether a received demodulation reference signal (DMRS) is of a first type indicating that the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI
Park discloses the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI (See ¶0998, the UCI mapping order between the (UCI mapping target) symbols may be predetermined between the eNB and UE based on DM-RS patterns in the PUSCH and PUSCH duration) in the reserved subset of time/frequency resources by determining whether a received demodulation reference signal (DMRS) is of a first type indicating that the grant-free uplink channel (See ¶0212, RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern; See ¶0546, a DMRS mapping pattern when a PUSCH to which UCI piggyback is applied is transmitted) or is of a second type indicating that the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0546, DMRS mapping pattern when a PUSCH is transmitted without UCI piggyback)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen2 to include the DMRS is used to indicate resources reserved for UCI. The motivation to combine is UCI piggyback (hereinafter referred to as beta offset) may be set lower to reduce data resource loss (See ¶0593).
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2 and, further in view of 3GPP ( 3GPP TSG RAN WG1 R1-1714160; hereinafter 3GPP)
Regarding claims 18 and 23, Yang disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources (See ¶0030, control information transmitted from the UE to the BS is called uplink control information (UCI); the UCI transmitted through a PUSCH; See ¶0070, A resource block 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and to a slot in the time domain; See ¶0091, The UL transmission resources may be configured to have a specific period within the time duration; a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter)
However, Yang in view of Chen2 fails to disclose 3GPP disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes uplink data in the reserved subset of resources by blindly decoding the reserved subset of resources.
(Page 5, Multiple resource allocation for UL data transmission without grant should not increase blind decoding complexity at the gNB)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen2 to include the base station uses blind decoding to determine which resources have uplink data. The motivation to combine is to reduce the collision probability while minimizing the blind decoding complexity at the gNB, a UE may be assigned to multiple resources (Page 4).
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2 and, further in view of Patel et al. (Pub. No. US 2017/0238306 A1; hereinafter Patel).
Regarding claims 19 and 24, Yang in view of Chen2 fails to disclose processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether the reserved subset of time/frequency resources belong to a first pool of resources or a second pool of resources.
	Patel discloses processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether the reserved subset of time/frequency resources belong to a first pool of resources or a second pool of resources. (See ¶0048, a set of 10 RBs consisting of every 10th RB may be dedicated to each interlace; See ¶0049, first interlace (interlace #1) is reserved for UCI transmission while the remaining two interlaces allocated to the access terminal 120 (interlace #2 and #3) are used for data transmission; interpreted each interlace is a resource pool and the base station reserves the resource pool for UCI transmission)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Pub. No. US 2020/0022125 A1)- a time-frequency resource used for uplink grant-free transmission, or a contention transmission unit (CTU) used for grant-free transmission, and notifies the terminal of a plurality of transmission resources.
Bae et al. (Pub. No. US 2019/0357178 A1)- BS additionally schedules grant-based radio resources including the allocated radio resources or a grant-based radio resource for the same time (or the same slot) for the UE to which the contention-free grant-free radio resource is allocated, the UE may prioritize the grant-based radio resource and grant-based transmission and reuse the contention-free grant-free radio resource.
Kumar et al. (Pub. No. US 2019/0029031 A1)- Once a UE is assigned to some NOMA region(s) and rate(s), the UE can send data at or below the assigned NOMA rate via the NOMA region without an additional explicit grant from eNB and modify resources within the NOMA region without making a request for a grant (e.g., an uplink/transmission/scheduling grant) or obtaining a further grant for transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472